MEMORANDUM OPINION
BUSSEY, Presiding Judge:
The Appellant, Howard Lee Glaze, hereinafter referred to as defendant, appeals from an Order of the Oklahoma County District Court revoking his suspended sentences.
On November 21, 1973, the defendant was convicted in the District Court, Oklahoma County, Case No. CRF-73-1980, on his plea of guilty, for the offense of Burglary in the Second Degree and was given a suspended sentence of five (5) years, one year of which was revoked on April 10, 1974. Also, on November 21, 1973, defendant entered a plea of guilty in the District Court, Oklahoma County, Case No. CRF-73-2009 to the crime of Disposing of Mortgaged Property, and received a suspended sentence of three (3) years, one year of which was revoked on April 10, 1974.
On April 28, 1975, the District Attorney of Oklahoma County filed an Application to *716Revoke the remainder of said suspended sentences on the ground that the defendant had failed to comply with the terms and conditions of his probation, specifically that he had committed the offense of Attempted Burglary in the Second Degree.
On the 18th day of June, 1976, a hearing was held and the District Court found the defendant had failed to comply with the terms and conditions of his probation and ordered said suspended sentences to be revoked.
For his sole assignment of error the defendant contends that the evidence in State v. Glaze, CRF-75-3708, was insufficient to establish that he had committed the crime of Attempted Burglary in the Second Degree, as argued in the brief for his appeal in F-76-950. In light of our decision today in Glaze v. State, Okl.Cr., 565 P.2d 710, we find this contention to be wholly without merit.
The Order Revoking the suspended sentences is accordingly, AFFIRMED.
BLISS and BRETT, JJ., concur.